Case: 3:21-cr-00039-SLO Doc #: 9 Filed: 07/27/21 Page: 1 of 1 PAGEID #: 21

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

United States of America,
Plaintiff, Case 3:21-cr-39

-vs- Magistrate Judge Newman

Deion Bebee,

Defendant.

ORDER

On oral motion of the United States in open court, pursuant to the plea agreement of the
parties and Fed. R. Crim. P. 7(e), and with the Defendant’s consent, the charge of Failure to
Comply with an Officer, in violation of the O.R.C., Section 2921.331(A), made in Count 2 of the
Information, is hereby AMENDED to charge Disorderly Conduct in the Presence of Law

Enforcement, a fourth degree misdemeanor, in violation of O.R.C. Section 2917.11(A)(5).

IT IS SO ORDERED.

bare: “121 L )
an a Nace ze Ng

Sharon L. Ovington
Assistant United States Attorney United States Magistrate Judge

 
